Citation Nr: 0611211	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  94-25 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for asthma.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994 and November 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The claims folder was 
subsequently transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.  

The veteran testified at a Travel Board hearing in September 
1997.  By letter dated in March 2006, the Board advised the 
veteran that the presiding member was no longer employed at 
the Board and informed him that he could opt to attend 
another Board hearing.  The veteran's April 2006 response, 
declining another Board hearing, has been associated with the 
claims folder.

The Board notes that the veteran's appeal originally included 
the issue of service connection for arthritis.  The RO 
resolved that issue in the veteran's favor in a July 2000 
rating decision.  The issue is therefore not currently before 
the Board.  

Review of the claims folder reveals a December 1994 claim for 
service connection for hearing loss, which the RO has not 
developed or adjudicated.  The matter is referred to the RO 
for the appropriate action.  

The case returns to the Board following remands to the RO in 
April 1998 and November 2002.  

The Board notes that the below discussion grants a partial 
increased rating for asthma to 30 percent.  The issues of 
entitlement to a rating greater than 30 percent and of 
entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the record does not show 
moderate disability from asthma, with rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.

2.  As of October 7, 1996, the record shows daily use of 
inhalational bronchodilators and the use of an inhalational 
anti-inflammatory corticosteroid.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for an initial 
disability rating greater than 10 percent for asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21 (2005); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996). 

2.  As of October 7, 1996, the criteria for a 30 percent 
disability rating for asthma have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6602 (2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's asthma is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 6602, bronchial 
asthma.  38 C.F.R. § 4.97.  During the course of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for respiratory disorders, effective October 
7, 1996.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996) (codified 
at 38 C.F.R. pt. 4).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Therefore, before October 7, 1996, only the previous version 
of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied.

The Board notes that the RO has considered the amended rating 
criteria since the July 1997 supplemental statement of the 
case.  Therefore, the Board may also consider the amendments 
without prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Under Code 6602 as in effect prior to October 7, 1996, a 30 
percent disability rating is assigned when disability from 
bronchial asthma is moderate, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  38 C.F.R. § 4.97, Code 
6602 (1996).

Under Code 6602 as in effect from October 7, 1996, a 30 
percent evaluation is in order when pulmonary function tests 
(PFTs) show forced expiratory volume in one second (FEV-1) of 
56- to 70-percent predicted, or; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 56 to 70 percent, or; the veteran requires 
daily inhalational or oral bronchodilator therapy, or; the 
veteran requires inhalational anti-inflammatory medication.  
38 C.F.R. § 4.97, Code 6602 (2005).  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 30 percent 
evaluation for Code 6602 in effect before October 7, 1996.  
38 C.F.R. § 4.7.  The Board acknowledges that during the 
August 1994 personal hearing, the veteran related having 
asthma attacks every week and shortness of breath and chest 
tightness with walking up three flights of steps.  However, 
this testimony is not supported by the medical evidence of 
record at that time.  Specifically, the report of the March 
1994 VA examination reflected a history of attacks about 
three times per year, with the last attack almost one year 
before.  Although the veteran reported shortness of breath 
with walking three flights of stairs, the asthmatic attacks 
are found not "rather frequent" as contemplated by the 
rating schedule.  

For example, during the September 1994 VA examination, the 
veteran reported persistent shortness of breath, but 
described only one recent asthma attack in July 1994.  In 
addition, VA outpatient treatment records dated through 
August 1995 showed that the veteran's asthma was generally 
well-controlled on medication.  Attacks or exacerbations are 
documented or reported only sporadically and months apart.  
The Board cannot conclude that this evidence represents 
moderately severe asthma sufficient to warrant a 30 percent 
evaluation. Id. 

As of October 7, 1996, the Board finds that the criteria for 
a 30 percent evaluation under the amended criteria are met. 
Id.  The report of the June 1997 VA examination indicated 
that the veteran's medications included Proventil (albuterol) 
and beclomethasone.  During the September 1997 Travel Board 
hearing, the veteran testified that he used his asthma 
medications, including albuterol and beclomethasone, every 
day.  Subsequent VA examinations and outpatient treatment 
records after October 1996 confirmed the continued daily use 
of albuterol.  The daily use of the inhalational 
bronchodilator, and the use of the anti-inflammatory 
corticosteroid, are sufficient to award a 30 percent rating 
for asthma under the criteria in effect from October 7, 1996. 
Id.  

Based on the current medical evidence of record, the Board 
finds that the evidence supports a 30 percent disability 
rating for asthma as of October 7, 1996 at this time.  
38 C.F.R. § 4.3.  The issue of whether the veteran is 
entitled to yet an additional increase is addressed in the 
REMAND, below.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in May 2002 and March 
2005, as well as information provided in the April 1994 
rating decision and June 1994 statement of the case and the 
subsequent supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the October 2004 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Finally, 
the March 2005 notice letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
appeal.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that notice required by law must be 
provided before the initial unfavorable determination by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
this case, there is no pre-decisional notice for the April 
1994 rating decision on appeal.  However, as the Board has 
already determined that the veteran has received all required 
notice, timing of the notice results in no prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March, 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disability on appeal.  
The RO will be required to provide correct notice to the 
veteran when it implements the Board's decision in this case 
in light of the Court's recent decision in Dingess.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
several relevant examinations.  The veteran has also 
submitted additional private medical evidence and his 
personal testimony.  The Board finds that all reasonable 
efforts have been made to assist the veteran in 
substantiating his claim, for purposes of the above decision.  
38 U.S.C.A. § 5103A. 

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).  In any event the issue of 
entitlement to disability rating greater than 30 percent for 
asthma from October 7, 1996 is still before the Board at this 
time.

ORDER

An initial disability rating greater than 10 percent for 
asthma prior to October 7, 1996 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
30 percent disability rating for asthma from October 7, 1996 
is granted.  To that extent, the appeal is granted.   


REMAND

As discussed above, the Board has awarded a 30 percent 
disability rating for asthma effective from October 7, 1996.  
However, the Board finds that additional development is 
required in order to determine whether a rating greater than 
30 percent may be warranted.

During the March 2004 VA examination, the veteran related 
that he received care from a private physician for asthma 
attacks and that the attacks required treatment with oral 
steroids as often as three times a year.  Under the amended 
rating criteria, a 60 percent evaluation is assigned if the 
asthma, inter alia, requires intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Code 6602 (2005).   

If the veteran's report is accurate, a 60 percent evaluation 
may be in order, if this case be confirmed by medical 
evidence.  However, these private physician records are not 
associated with the claims folder.  In the interest of 
providing the veteran all possible assistance, the RO should 
attempt to secure these records.     

The Board's decision on the claim for TDIU must be deferred 
pending the development discussed herein and readjudication 
of the claim for an increased evaluation for asthma.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
provide, or authorize VA to obtain, 
records from the private physician, 
referenced during the March 2004 VA 
examination, who provides care for the 
veteran's asthma attacks.  If the veteran 
supplies a completed release, attempt to 
secure these records.    

2.  Adjudicate the claim for a disability 
rating greater than 30 percent for asthma 
from October 7, 1996 and then readjudicate 
the claim for entitlement to TDIU, taking 
into consideration all of the veteran's 
service connected disabilities.  If the 
disposition of either claim remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
JOHN J .CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


